—Order unanimously reversed on the law with costs and motion granted. Memorandum: Supreme Court abused its discretion in denying plaintiffs motion for leave to file and serve an amended complaint alleging a cause of action to foreclose a mechanic’s lien (see, Hempstead Concrete Corp. v Elite Assocs., 203 AD2d 521). Leave to amend a pleading shall be freely given (CPLR 3025 [b]; Fahey v County of Ontario, 44 NY2d 934), and defendant will not suffer any surprise or prejudice by the amendment (see, Ross v Markham, 175 AD2d 590). (Appeal from Order of Supreme Court, Onondaga *896County, Hayes, J.—Amend Complaint.) Present—Green, J. P., Lawton, Doerr, Balio and Fallon, JJ.